Citation Nr: 0709625	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  97-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
arms and legs manifested by loss of sensation and drawing of 
the muscles.

2.  Entitlement to service connection for melanoma due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board denied the veteran's service connection claims in a 
decision dated February 23, 2000.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2000, the Acting 
Secretary of Veteran's Affairs filed an Unopposed Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the Motion.  The basis for the Motion was the enactment of 
the Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  A December 2000 Order of 
the Court granted the Motion and vacated the Board's 
decision.  The issues on appeal were remanded for 
readjudication.

The Board remanded the case to the RO in July 2003.  The RO 
was directed to obtain any outstanding VA medical records and 
to afford the veteran neurological, orthopedic, and 
dermatological VA examinations.  The case is again before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran does not have a disability of the arms and 
legs manifested by loss of sensation and drawing of the 
muscles that is attributable to military service.

2.  The veteran's melanoma is not related to herbicide 
exposure during military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability of the arms and 
legs manifested by loss of sensation and drawing of the 
muscles that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

2.  The veteran's melanoma is not the result of herbicide 
exposure incurred during active military service; it may not 
be presumed to have been incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from December 1965 to 
December 1967.  Service personnel records reveal that the 
veteran served in Vietnam from June 1966 to June 1967.  In 
January 1966 the veteran was noted to have had a sore right 
foot for three weeks.  He was diagnosed with mild pes planus.  
The records are otherwise negative for any reference to 
complaints, treatment, or a diagnosis for complaints related 
to the veteran's arms or legs or any skin disability.  The 
November 1967 separation examination did not reference any 
chronic disabilities related to the veteran's arms, legs, or 
to a skin disability.

The veteran was afforded a VA examination in August 1969.  At 
that time the veteran denied any skin disease and none was 
found on examination.  All bones, joints, and muscles were 
noted to be within normal limits.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1969 to April 2000.  In September 
1996 the veteran reported having had a melanoma removed from 
his right upper back and since surgery he said he had pain 
across his upper back and down into his flank.  In October 
1996 the veteran reported pain in his neck and right shoulder 
with numbness and tingling in his left hand and both legs.  
No perceived weakness was noted in the arms but some weakness 
was reported in the legs.  X-rays of the right shoulder 
obtained in October 1996 were normal.  In February 1997 the 
veteran reported that the site of his old melanoma was red 
and swollen.  The scar was noted to be well healed and no 
inflammation or swelling was noted.  In April 1997 the 
veteran's spouse called and reported that the veteran had 
increased pain in his legs with numbness and tingling in his 
right leg.  The veteran underwent an Agent Orange examination 
in May 1997 which revealed numbness and weakness of the legs, 
feet, and hands.  He was noted to have erythematous pruritic 
lesions of the thighs at that time.  In June 1997 the veteran 
was noted to have undergone a right axillary lymph node 
dissection.  A biopsy revealed that the node was negative for 
metastatic tumor.  The veteran reported right axilla pain 
that radiated to the shoulder and elbow in August 1997.  He 
was noted to have probable right arm neuropathy.  The veteran 
underwent nerve conduction studies for the median and ulnar 
nerves bilaterally in October 1997 which failed to reveal any 
electrodiagnostic signs of peripheral neuropathy or 
radiculopathy.  The testing revealed only mild ulnar 
mononeuropathy bilaterally without denervations.  In February 
1998 the veteran reported right shoulder pain and he was 
noted to have slightly decreased range of motion.  The 
veteran was seen in January 2000 for low back pain.  
Neurological examination revealed that deep tendon reflexes 
were symmetric bilaterally with slightly decreased light 
touch of the right lower extremity.  The veteran was noted to 
have a history of melanoma with a new lesion on his left 
cheek.  

Private treatment reports from Tygart Valley Clinic dated 
from June 1977 to August 1990 revealed no treatment related 
to the issues on appeal.  A physical examination dated in 
October 1987 revealed that the veteran's upper and lower 
extremities were within normal limits.  

A driver's physical examination performed by M. Jackson, 
F.N.P., dated in October 1998 revealed that the veteran's 
upper and lower extremities were within normal limits.  

Treatment reports from Davis Memorial Hospital revealed that 
the veteran injured his back in December 1998.  The veteran 
reported back pain with numbness in his upper and lower 
extremities after exiting his tractor trailer.  The numbness 
stopped after two hours.  He was diagnosed with low back 
pain.  

Associated with the claims file are private treatment reports 
from Dr. Joseph Noronha dated in September 2000.  The record 
indicates that the veteran reported right arm lymphedema.  

Associated with the claims file are private treatment reports 
from Valley Health Care, Inc., dated from July 1996 to June 
2004.  In July 1996 the veteran was noted to have had a 
superficial spreading melanoma of the back completely 
excised.  In August 1996 a surgical pathology report revealed 
that a previously excised melanoma of the back was negative 
for residual malignant melanoma.  A lesion of the right calf 
was noted to be a dermatofibroma.  In July 2003 the veteran 
was noted to have right arm swelling.  In June 2004 the 
veteran reported swelling in his right arm and shoulder.  He 
was noted to have arthropathy of the right shoulder.  
Shoulder pain was noted with active and passive motion.  The 
veteran's right arm was noted to be swollen from the axilla 
down to the wrist due to lymphedema from lymph node 
dissection.  

The veteran was afforded a VA examination in January 2005.  
The veteran's claims file was reviewed.  The veteran was 
noted to have had a superficial spreading melanoma on his 
back in 1996.  The melanoma was removed surgically on two 
occasions and the veteran had a lymph node dissection from 
his right axillary area.  The veteran reported no current 
treatment and the veteran was not treated with x-rays or 
chemotherapy.  The veteran reported that since the treatment 
his arm hurts constantly and he has constant swelling of his 
right arm down to his fingers.  He denied systemic symptoms 
and he denied any other malignant neoplasms other than the 
original melanoma in 1996.  Physical examination revealed a 
7-centimeter (cm) linear scar on the mid-right scapular area 
as a result of the melanoma surgery.  The veteran was noted 
to have lymphedema of the right arm and the right arm was 
noted to be about twice the size of the left arm.  The 
veteran was noted to have one nevus just below the left knee 
and multiple small nevi on all areas of his body from the 
waist up.  There were no suspicious lesions seen and no signs 
of any type of chloracne or any type of acne.  The examiner 
diagnosed the veteran with multiple nevi of all areas of his 
body, post removal of melanoma on the right scapula, a 7-cm 
scar on the right scapula area of his back, and lymphedema of 
the right arm, most likely secondary to the node dissections.  
The examiner opined that the melanoma should not be service 
connected because it has been thirty years since the veteran 
served in Vietnam and melanomas have never been connected 
with Agent Orange.  The examiner said that melanomas are 
generally related to sun exposure as the primary cause but he 
did not feel that one year in Vietnam would likely be the 
cause of the veteran's melanoma.  

The veteran was afforded a VA neurological examination in 
September 2006.  The examiner reviewed the veteran's claims 
file.  The veteran reported an incident in 1996 whereby his 
legs went out from under him for no obvious reason.  He said 
this had not recurred but he said that since then he has to 
be careful when getting out of a chair.  He said in 1997 he 
had some lymph glands removed from his arm and he suffered 
some lymphedema after that.  He subsequently suffered a right 
rotator cuff injury that required some therapy.  The veteran 
reported that his symptoms in his legs began in 1997.  The 
symptoms consist of a numb feeling and paresthesia below the 
veteran's knees, including his feet.  He reported that he has 
the sensation that his great toes are burning and he said he 
develops muscle spasms in the posterior aspect of his legs.  
He said the paresthetic sensations were present constantly 
during the day and night.  He reported that the bed covers 
bothered his feet.  The veteran also reported intermittent 
involuntary twisting of his left arm.  The examiner said the 
veteran's description sounded like a dystonic posturing of 
the left arm and hand.  Physical examination revealed that 
the veteran's cranial nerves II through XII were intact 
except for decreased hearing on the left.  The veteran had 
decreased range of motion of the right shoulder for elevation 
and rotation, but there was full strength of the deltoid 
muscle in the right arm.  There was full strength of all 
muscles throughout in neck flexion and extension, and arms 
and legs.  There was no evidence of muscle atrophy.  Deep 
tendon reflexes were 2 bilaterally in biceps, triceps, 
brachioradialis, knees, and ankles.  Plantar responses were 
flexor bilaterally.  Cerebellar testing revealed normal 
finger-to-nose and heel-to-shin testing.  Sensory testing 
revealed decreased light touch sensation below the mid-calf 
on the left.  Light touch sensation was normal in the right 
lower extremity and bilateral upper extremities.  He also had 
decreased temperature sensation to the level of the mid-calf 
bilaterally.  Vibration sense was intact in all four 
extremities.  Position sense was intact in the toes.  The 
veteran's gait was normal and he could heel walk and toe 
walk.  He was able to get out of a chair without using his 
arms.  Tandem walk was slightly unsteady and Romberg sign was 
negative.  The examiner said the veteran had nerve conduction 
studies of the upper and lower extremities performed in 
October 1997 which revealed no evidence of a large fiber 
peripheral neuropathy or radiculopathy.  The examiner 
concluded that the veteran's complaints of discomfort in the 
distal lower extremities accompanied by physical findings of 
only sensory abnormalities would be consistent with but not 
diagnostic of a small-fiber neuropathy.  The 
electrodiagnostic test of 1997 would not exclude this because 
that form of electrical testing looks only at large nerve 
fiber function.  The examiner said the "drawing of the 
muscles" sounded like muscle spasms that sometimes can be 
seen in association with a small-fiber neuropathy.  She said 
based on the veteran's history and review of the medical 
records, the veteran's lower extremity symptoms dated to 
1996.  She concluded that it was difficult to relate the 
veteran's symptoms to his military service which was 30 years 
prior to the onset of symptoms.  She opined that it was not 
likely that the veteran's symptoms were related to his 
military service.  

The veteran was also afforded a VA orthopedic examination in 
September 2006.  The examiner reviewed the veteran's claims 
file.  The veteran reported constant bilateral posterior dull 
leg pain and numbness extending from the popliteal fossa to 
the bottom of both feet for the past fifteen years.  He 
reported that walking improved his symptoms.  He said he had 
increased numbness in his bilateral posterior legs and 
plantar feet at night.  The veteran also reported that his 
left arm "draws in" which the examiner said meant that the 
veteran's arm internally rotated with his wrist flexed 
essentially in the waiter's tip position for the past ten 
years with progressive worsening of the symptoms.  The 
veteran denied injury to his left arm or neck and he denied 
neck pain.  The veteran also reported low back pain with no 
radicular symptoms, bilateral shoulder pain greater on the 
right, and bilateral mild knee pain.  On physical examination 
the veteran was noted to ambulate with a normal heel-to-toe 
gait.  Active and passive range of motion of the bilateral 
lower extremities was from 0-125 degrees.  There was no 
associated pain.  He had no joint effusions involving the 
bilateral knees.  He had mild tenderness to palpation over 
the medial joint lines bilaterally.  Patellar examination was 
normal with normal glide and tilt and very mild crepitus.  
McMurray test was negative.  The bilateral knees were stable 
to anterior drawer, Lachman, and posterior drawer.  
Varus/valgus testing of the bilateral knees was stable.  
Examination of the ankles revealed normal ankle and subtalar 
active and passive range of motion.  He was noted to have 
very mild pes planus of his bilateral feet which was only 
apparent on weightbearing.  When the feet were not 
weightbearing they had normal arches.  There was no hammertoe 
deformity, no bunion formation, and no calluses present on 
the veteran's feet or ankles.  On examination the veteran had 
tenderness to palpation over the acromioclavicular (AC) 
joints right greater than left.  Hawkin's and Neer 
impingement signs were both positive bilaterally right 
greater than left.  The veteran had normal cervical spine 
range of motion.  Neuromuscular examination revealed 5/5 
strength for the deltoids, biceps, triceps, wrist extensors, 
wrist flexors, intrinsics, grip, hip flexors, quadriceps, 
hamstrings, gastrocsoleus, extensor hallucis longus, and 
flexor hallucis longus.  His reflexes were globally 
diminished at positive one for the biceps, triceps, 
brachioradialis, patellar tendon, and Achilles tendon.  
Sensation was intact to light touch and pinprick for the 
dermatomes of C5-T1; however, sensation was globally 
decreased to light touch and pinprick for the bilateral lower 
extremities involving the dermatomes of L4-S1.  L2 and L3 
were intact to pinprick and light touch.  X-rays of the 
bilateral hands and wrists revealed very mild degenerative 
joint disease involving the interphalangeal joints and the 
mid-carpal joints bilaterally.  X-rays of the bilateral 
shoulders revealed moderate-to-severe AC joint arthritis, 
right greater than left.  X-rays of the bilateral feet 
demonstrated mild degenerative joint disease involving the 
great toe metatarsophalangeal joints.  X-rays of the 
bilateral knees revealed mild arthritis involving the medial 
compartments bilaterally.  The examiner diagnosed the veteran 
with bilateral rotator cuff impingement and likely 
tendonopathy and AC joint arthritis, mild hallux rigidus of 
the bilateral great toes, and mild degenerative joint disease 
of the bilateral knees.  The examiner said it was unclear why 
the veteran was having bilateral posterior leg dull pain and 
numbness and he was unsure why the veteran's left arm was 
drawing in.  He opined that based on the veteran's history, 
physical examination findings, and radiographic studies, it 
was unlikely that the veteran's orthopedic conditions were 
traceable to military service.  The examiner noted that the 
veteran's rotator cuff impingement with AC joint arthritis 
and likely tendonopathy are very common findings in the 
general population for people in the veteran's age group and 
especially for manual laborers such as truck drivers, which 
was the veteran's current occupation.  He said the veteran 
did not sustain any type of shoulder injury during his 
military service so there was no medical evidence that the 
veteran's current bilateral shoulder condition is related to 
his military service.  He opined that the veteran's mild 
hallux rigidus was clinically asymptomatic and based on x-
rays likely has been occurring for only a short time and was 
unlikely traceable to the veteran's military service.  
Finally, the veteran's bilateral knee degenerative joint 
disease was unlikely traceable to the veteran's military 
service given that he did not sustain any type of knee 
injuries while in service and because the x-ray evidence 
revealed only mild degenerative joint disease, the condition 
was likely going on for only a short time period.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  
In addition, certain chronic diseases, including arthritis 
and malignant tumors, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

There is no competent evidence to support the veteran's 
contention that he suffers from a disability of the arms and 
legs manifested by loss of sensation and drawing of the 
muscles as a result of military service.  The veteran was 
first seen for complaints related to his arms and legs in 
October 1996.  The veteran was seen at VA at that time and he 
reported pain in his neck and right shoulder with numbness 
and tingling in his left hand and both legs.  The veteran 
underwent nerve conduction studies for the median and ulnar 
nerves bilaterally in October 1997, which failed to reveal 
any electrodiagnostic signs of peripheral neuropathy or 
radiculopathy.  The testing revealed only mild ulnar 
mononeuropathy bilaterally without denervations.  None of the 
veteran's treating physicians at VA has provided an opinion 
linking any current symptomatology or disability to service.  

At the time of the September 2006 VA neurological examination 
the examiner concluded that the veteran's complaints of 
discomfort in the distal lower extremities accompanied by 
physical findings of only sensory abnormalities would be 
consistent with but not diagnostic of a small-fiber 
neuropathy.  She said the electrodiagnostic test of 1997 
would not exclude this because that form of electrical 
testing looks only at large nerve fiber function.  The 
examiner said the "drawing of the muscles" sounded like 
muscle spasms that sometimes can be seen in association with 
a small-fiber neuropathy.  She said based on the veteran's 
history and review of the medical records, the veteran's 
lower extremity symptoms dated to 1996.  She concluded that 
it was difficult to relate the veteran's symptoms to his 
military service which was 30 years prior to the onset of 
symptoms.  She opined that it was not likely that the 
veteran's symptoms were related to his military service.  The 
September 2006 VA orthopedic examiner diagnosed the veteran 
with bilateral rotator cuff impingement and likely 
tendonopathy and AC joint arthritis, mild hallux rigidus of 
the bilateral great toes, and mild degenerative joint disease 
of the bilateral knees.  The examiner said it was unclear why 
the veteran was having bilateral posterior leg dull pain and 
numbness and he was unsure why the veteran's left arm was 
drawing in.  He opined that based on the veteran's history, 
physical examination findings, and radiographic studies, it 
was unlikely that the veteran's orthopedic conditions were 
traceable to military service.  The examiner noted that the 
veteran's rotator cuff impingement with AC joint arthritis 
and likely tendonopathy are very common findings in the 
general population for people in the veteran's age group and 
especially for manual laborers such as truck drivers, which 
was the veteran's occupation.  He said the veteran did not 
sustain any type of shoulder injury during his military 
service so there was no medical evidence that the veteran's 
current bilateral shoulder condition is related to his 
military service.  He opined that the veteran's mild hallux 
rigidus was clinically asymptomatic and based on x-rays 
likely has been occurring for only a short time and was 
unlikely traceable to the veteran's military service.  
Finally, the veteran's bilateral degenerative joint disease 
of the knees was unlikely traceable to the veteran's military 
service given that he did not sustain any type of knee 
injuries while in service and because the x-ray evidence 
revealed only mild degenerative joint disease, the condition 
was likely going on for only a short time period.  In other 
words, the examiners have indicated that whatever the disease 
process causing the disability of the arms and legs, it is 
not attributable to the veteran's military service.  Such 
opinions are uncontradicted in the record.  Arthritis or 
other chronic disease was not demonstrated within a year of 
the veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Consequently, the preponderance of the evidence is 
against the claim.  An award of service connection is 
therefore not warranted.  

Turning to the melanoma claim, there are certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even though there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 38 C.F.R. § 
3.309(e) (2006).  The term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the Vietnam era.  The diseases for which service connection 
may be presumed to be due to an association with herbicide 
agents does not include melanoma.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2005); 68 Fed. Reg. 34,541 (June 
10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) implementing 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).

The veteran served on active duty from December 1965 to 
December 1967.  There are no clinical entries among the 
medical records that relate the veteran's melanoma to any 
incident in service.  The veteran's service medical records 
are negative for any indication of a skin disability in 
service.  While the veteran had a superficial spreading 
melanoma completely excised in 1996, there is no competent 
evidence of record to relate his diagnosis to his military 
service.  The January 2005 VA examiner diagnosed the veteran 
with multiple nevi of all areas of his body, post-removal of 
melanoma on the right scapula, a 7-cm scar on the right 
scapula area of his back, and lymphedema of the right arm, 
most likely secondary to the node dissections.  The examiner 
opined that the melanoma should not be service connected 
because it had been thirty years since the veteran served in 
Vietnam and melanomas have never been connected with Agent 
Orange.  The examiner said that melanomas are generally 
related to sun exposure as the primary cause but he did not 
feel that one year in Vietnam would be likely to be the cause 
of the veteran's melanoma.  

As noted above, the veteran served in the Republic of Vietnam 
from June 1966 to June 1967.  He is consequently presumed to 
have been exposed to herbicides.  However, melanomas are not 
one of the diseases subject to presumptive service 
connection.  Because melanoma was not shown until many years 
after service, service connection for the veteran's melanoma 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.  Given the VA examiner's opinion, the fact that 
melanoma is not listed as a presumptive disease due to 
herbicide exposure, and the absence of any manifestation 
within a year of the veteran's separation from service, the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran has alleged that his 
disability of the arms and legs and melanoma are related to 
his period of military service.  While the veteran is capable 
of providing information regarding his symptoms, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a disability of the arms and legs or 
melanoma due to herbicide exposure.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2006); 38 C.F.R. § 3.102 (2006).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed his original claim in May 1997, prior to 
the enactment of the VCAA.  The RO notified the veteran of 
the evidence/information required to substantiate his claim 
in August 2003.  He was informed of the elements to satisfy 
in order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The RO sent 
follow-up letters to the veteran in January 2005, June 2005, 
and August 2005 and informed him of the status of his claim 
and again advised him of the elements to satisfy in order to 
establish service connection.  In August 2006 the veteran was 
informed of the status of his claim of service connection for 
disability of the arms and legs.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while notice was not provided as to the 
criteria for rating the veteran's claimed disabilities or 
with respect to the award of effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither issue is before 
the Board; nor does the Board have jurisdiction over such 
issues.  Consequently, a remand of the service connection 
issues is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment records.  The veteran was 
afforded several VA examinations with medical nexus opinions.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence


ORDER

Entitlement to service connection for disability of the arms 
and legs manifested by loss of sensation and drawing of the 
muscles is denied.

Entitlement to service connection for melanoma due to 
herbicide exposure is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


